UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
FREEDOM MORTGAGE CORPORATION,
                                                                ORDER ADOPTING REPORT
                          Plaintiff,                            AND RECOMMENDATION
        -against-                                               18-CV-1840 (DRH)(SIL)

STORY V. ELMORE-HERNANDEZ, and
BLANCHE ROBERTSON,

                           Defendants.
-------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge

Steven I. Locke, dated May 8, 2019, recommending that Freedom Mortgage’s motion for default

judgment of foreclosure and sale be decided as follows: (1) default judgment against Elmore-

Hernandez be granted to the extent that Plaintiff be awarded (a) $294,711.76 for the Unpaid

Principal Balance on the Note; (b) $17,971.36 in accrued interest, plus per diem interest of

$29.27 until judgment is entered, and post-judgment interest pursuant to 28 U.S.C.§ 1961(a); (c)

$110.12 for pre-acceleration late charges; (d) $1,493.38 for fees and disbursements; and (e)

$1,737.50 in attorney’s fees:; (2) default judgment against Elmore-Hernandez be denied, without

prejudice and with leave to renew upon the submission of the appropriate supporting

documentation, to the extent it requests for reimbursement of taxes, insurance, property

inspections and preservation; (3) the motion for default judgment against Robertson be denied

without prejudice and with leave to renew and (4) Freedom Mortgage’s Proposed Judgment of

Foreclosure and Sale be denied without prejudice and with leave to renew upon the submission

of documentation demonstrating that Plaintiff is entitled to a Judgment of Foreclosure and Sale

against Robertson.



                                                  Page 1 of 2
       More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.

       Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Therefore, the Court adopts the May 8, 2019 Report and Recommendation of Judge Locke

as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for a default judgement and

judgment of foreclosure and sale is decided as follows: (1) default judgment against Elmore-

Hernandez is granted to the extent that Plaintiff be awarded (a) $294,711.76 for the Unpaid

Principal Balance on the Note; (b) $17,971.36 in accrued interest, plus per diem interest of

$29.27 until judgment is entered, and post-judgment interest pursuant to 28 U.S.C.§ 1961(a); (c)

$110.12 for pre-acceleration late charges; (d) $1,493.38 for fees and disbursements; and (e)

$1,737.50 in attorney’s fees:; (2) default judgment against Elmore-Hernandez is denied, without

prejudice and with leave to renew upon the submission of the appropriate supporting

documentation, to the extent it requests for reimbursement of taxes, insurance, property

inspections and preservation; (3) the motion for default judgment against Robertson is denied

without prejudice and with leave to renew and (4) Freedom Mortgage’s Proposed Judgment of

Foreclosure and Sale is denied without prejudice and with leave to renew upon the submission of

documentation demonstrating that Plaintiff is entitled to a Judgment of Foreclosure and Sale

against Robertson.

Dated: Central Islip, N.Y.
       July 2, 2019                          /s/ Denis R. Hurley
                                             Denis R. Hurley
                                             United States District Judge




                                           Page 2 of 2
